UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                     Case No. 19-20905
The Diocese of Rochester,
                                                     Chapter 11
                       Debtor.


                     OBJECTION OF THE DEBTOR
    TO THE MOTION OF THE CONTINENTAL INSURANCE COMPANY FOR
  RELIEF FROM THE AUTOMATIC STAY TO FILE DECLARATORY JUDGMENT
  ACTION REGARDING INSURANCE COVERAGE FOR SEXUAL ABUSE CLAIMS

         The Diocese of Rochester, the debtor and debtor in possession in the above-captioned

chapter 11 case (the “Debtor”), by and through its undersigned counsel, hereby objects (this

“Objection”) to the Motion of the Continental Insurance Company for Relief from the Automatic

Stay to file Declaratory Judgment Action Regarding Insurance Coverage for Sexual Abuse

Claims [Docket No. 136] (the “Lift Stay Motion”). In support of this Objection, the Debtor

respectfully states as follows:

                                  PRELIMINARY STATEMENT

         1.     The Debtor’s ability to propose a confirmable plan of reorganization in this

bankruptcy proceeding will be dependent in large part upon the extent to which the Debtor can

avail itself of coverage under various insurance policies issued by seven (7) different insurance

carrier groups. The coverage provided under those policies is the largest potential source of

recovery to provide recompense to sexual abuse claimants.

         2.     Now, only two months into the Debtor’s bankruptcy, The Continental Insurance

Company (“CNA”) - a single insurer out of seven - is seeking to short-circuit the collective

bankruptcy process to separately litigate in a different forum issues of law and fact that will be

relevant to coverage under all of the applicable insurance policies and critical to the Debtor’s

                                                                                           3452075.5


   Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                    Description: Main Document , Page 1 of 20
reorganization efforts. This Court should deny CNA’s Lift Stay Motion because it is premature,

unnecessary and not supported by “cause” within the meaning of section 362 of title 11 of the

United States Code (11 U.S.C. § 101 et seq., the “Bankruptcy Code”).

       3.      Most importantly, stay relief is not appropriate because all litigable issues CNA

seeks to pursue on its own in state court can be competently and efficiently addressed and

dispensed with by this Court in the context of the adversary proceeding [Adv. Case No. _____]

recently commenced by the Debtor in this Court by the filing of a complaint [Adv. Docket No. 1]

against all of its insurers seeking to facilitate a global resolution of all insurance coverage issues

(the “Global Coverage Adversary”).

                                         BACKGROUND

       4.      On September 12, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 the Bankruptcy Code with the United States Bankruptcy Court for the

Western District of New York (the “Court”), commencing the Debtor’s chapter 11 case (this

“Chapter 11 Case”). The Debtor continues to operate its business and manage its properties as

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

for a trustee or examiner has been made in this Chapter 11 Case. On September 26, 2019, the

Office of the United States Trustee filed notice of the appointment of an official committee of

unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the “Committee”). As of

the date of the filing of this Motion, no other official committees have been appointed or

designated.

       5.      Information regarding the Diocese’s history, business operations, operational

structure, facts supporting this Motion and the events leading up to the Chapter 11 Case can be

found in the Affidavit of Daniel J. Condon in Support of Chapter 11 Petition and First Day
                                                  2

                                                                                              3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 2 of 20
Pleadings and the Affidavit of Lisa M. Passero in Support of Chapter 11 Petition and First Day

Pleadings (collectively, the “First Day Affidavits”), each of which was filed on the Petition Date

and is incorporated herein by reference.

       6.      As set forth in the First Day Affidavits, this Chapter 11 Case was precipitated by

an influx of lawsuits naming the Debtor as a defendant with respect to claims arising from

alleged sexual abuse following New York State’s enactment of the Child Victims Act (the

“CVA”), as well as the threat of additional actions and claims based on alleged sexual abuse (the

“Underlying Actions and Claims”).

       7.      The Debtor has identified approximately seven (7) different insurance carrier

groups (each, an “Insurer” and collectively the “Insurers”) who issued to the Debtor, or later

acquired responsibility for, one or more primary general liability, umbrella and/or excess liability

insurance policies (each a “Policy” and collectively the “Policies”) which provide coverage to

the Debtor with respect to the Underlying Actions and Claims.

       8.      Upon information and belief, each of the Policies requires the Insurers to pay on

behalf of the Debtor all sums that the Debtor becomes legally obligated to pay as a result of

bodily injury, as long as any part of the injury took place, and with regard to certain Policies a

claim was made, during the applicable policy period.

       9.      Upon information and belief, each of the Policies also requires the Insurers to pay

defense costs and expenses, including attorney’s fees, incurred by the Debtor in the investigation

and defense of the Underlying Actions and Claims.           This obligation applies even if the

allegations against the Diocese are without merit.

       10.     The Debtor acknowledges that the Policies represent a significant source of

potential recovery for abuse victims and that achieving certainty with respect to the scope and
                                                 3

                                                                                            3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 3 of 20
extent of coverage available under the Policies is among the more important preconditions to the

Debtor’s ability to propose a confirmable plan of reorganization in this Chapter 11 Case.

Accordingly, prior to the Petition Date, the Debtor notified each of the Insurers of its potential

claims under the Policies and requested that the Insurers confirm coverage for both defense and

liability with respect to the Underlying Actions and Claims. Following such notification, both

prior to and continuing after the Petition Date, the Debtor has attempted to engage with the

Insurers to confirm the availability of coverage under the Policies and to discuss any objections

or defenses to coverage that might be raised by the Insurers. The Debtor and its attorneys have

engaged in initial phone calls and/or conducted in-person meetings with representatives from

several Insurers.

       11.     While many of the Insurers have advanced similar reservations with respect to the

availability of coverage under the Policies as a result of, among other things, the passage of time

since the alleged incidents giving rise to the Underlying Actions and Claims and the Debtor’s

alleged knowledge of such incidents, the discussions the Debtor has had to date have been, for

the most part, constructive. Accordingly, the Debtor was optimistic that it would be able to

avoid the cost of litigating coverage issues and instead negotiate a global consensual resolution

with all of the Insurers regarding the availability of coverage for the Underlying Actions and

Claims. Even now, having filed the Global Coverage Adversary, the Debtor intends to confer

with the Insurers in order to identify and propose a mutually acceptable independent mediator to

oversee and assist with settlement negotiations.

       12.     Unfortunately, and despite the Debtor’s attempts to proactively reach out, CNA

and its counsel failed to engage in any meaningful discussions with the Debtor to address

coverage issues on a consensual and global basis. Instead, through the Lift Stay Motion, CNA
                                                   4

                                                                                            3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 4 of 20
now seeks to litigate an issue that it acknowledges will be central to the Debtor’s ability to

reorganize in this Chapter 11 Case in a separate declaratory judgment action in New York State

Supreme Court (Monroe County) (the “NYS Court”). As set forth below, the Debtor respectfully

submits that CNA has failed to establish “cause” to justify relief from the automatic stay under

section 362 of the Bankruptcy Code and controlling Second Circuit precedent. Moreover, the

institution of the Global Coverage Adversary renders any perceived need for stay relief moot by

providing a single forum in which all insurance coverage issues can be litigated efficiently in a

uniform and comprehensive manner before this Court.

       13.     As set forth herein, CNA has not established “cause” justifying stay relief.

However, in recognition of the importance that resolving coverage issues under the Policies will

have on the ultimate outcome of this Chapter 11 Case, and because the Debtor anticipates that

the issues raised by CNA in its proposed complaint annexed to the Stay Relief Motion will have

a direct impact upon coverage questions with the six (6) other Insurers and their respective

Policies, the Debtor has taken the proactive step of filing the Global Coverage Adversary in this

Court seeking a declaratory judgment regarding coverage with respect to all of the Policies,

thereby providing a single forum to efficiently adjudicate any disputes between the Debtor and

the Insurers regarding coverage under the Policies.

       14.     The Debtor submits that this Court is best-suited to hear and determine all issues

relating to the availability of coverage under the Policies and any other disputes that may arise

between the Debtor and the Insurers.

       15.     Having all insurance coverage issues litigated in a single forum in this Court will

allow each of the Insurers, the Committee, and all creditors and other potential parties in interest

to monitor and, if necessary, participate in such litigation. Lastly, given the importance of the
                                                 5

                                                                                            3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 5 of 20
insurance issues to the Debtor’s reorganization efforts, the Debtor respectfully submits that this

Court, which will be more familiar with the Debtor’s Chapter 11 Case than any other tribunal, is

the most appropriate forum to hear and determine all issues between the Debtor and the Insurers.

        16.    Upon information and belief, the Committee supports the Debtor’s Objection as

set forth herein and will be filing its own papers in opposition to the Lift Stay Motion.

                                          OBJECTION

        17.    The Debtor objects to the relief sought in the Lift Stay Motion because the request

by CNA is premature and unnecessary, because CNA has not established “cause” for the Court

to grant relief from the automatic stay pursuant to section 362 of the Bankruptcy Code and the

controlling Second Circuit precedent set forth in Sonnax Industries Inc. v. Tri Component

Products Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280 (2d Cir. 1990), and because the issues

CNA seeks relief from the automatic stay to litigate will be appropriately addressed in the

context of the Debtor’s pending Global Coverage Adversary.

I.      The Debtor is entitled to the continued protection
        of the automatic stay and CNA’s Lift Stay Motion is premature.

        18.    Section 362(a)(1) of the Bankruptcy Code provides that the filing of a chapter 11

petition “operates as a stay, applicable to all entities, of (1) the commencement or continuation,

. . . of a judicial, administrative, or other action or proceeding against the debtor that was or

could have been commenced before the commencement of a case under this title.” 11 U.S.C. §

362(a)(1). The automatic stay provides a debtor with a “breathing spell” which is “designed to

give the debtor time to organize its affairs.” Teachers Ins. & Annuity Assoc. v. Butler, 803 F.2d

61, 64-65 (2d Cir. 1986). It affords “one of the fundamental debtor protections provided by the




                                                 6

                                                                                            3452075.5


     Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                      Description: Main Document , Page 6 of 20
bankruptcy laws.” Midlantic Nat’l Bank v. New Jersey Dep’t. of Env. Prot., 474 U.S. 494, 503

(1986).

          19.   This Chapter 11 Case has been pending for just over two months. During that

period, the Debtor has diligently pursued a reorganization strategy and attempted to address the

very issues CNA seeks relief from the automatic stay to litigate. As described above, the Debtor

and its representatives have proactively sought to engage with CNA and the other Insurers on a

collective basis regarding insurance coverage issues common to each of the Policies. This is

precisely the sort of non-judicial and global resolution of issues that are inherent in the

formulation of many chapter 11 plans and which the automatic stay is meant to encourage. The

Court should reject CNA’s attempt to short-circuit this negotiation process by allowing CNA to

individually litigate issues common to all of the Debtor’s Policies in a separate forum.

          20.   In light of the short pendency of this Chapter 11 Case and the Debtor’s efforts to

date to address issues common to both CNA and the other Insurers, the Debtor respectfully

submits that CNA’s Lift Stay Motion is premature and should be denied.

II.       CNA has not met its burden of demonstrating cause to lift the
          automatic stay pursuant to section 362(d)(1) of the Bankruptcy Code.

          21.   As the Second Circuit recognized in Sonnax, section 362(d)(1) of the Bankruptcy

Code provides that the appropriate standard required to justify granting a party relief from the

automatic stay to pursue a judicial proceeding. Sonnax 907 F.2d at 1285. That section provides,

in relevant part:

                “(d) On request of a party in interest and after notice and a hearing,
                the court shall grant relief from the stay . . . (1) for cause, . . .”

11 U.S.C. § 362(d)(1).



                                                  7

                                                                                           3452075.5


      Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                       Description: Main Document , Page 7 of 20
         22.   “Section 362(d)(1) requires an initial showing of cause by the movant. . . [i]f the

movant fails to make an initial showing of cause . . . the court should deny relief without

requiring any showing from the debtor that it is entitled to continued protection.” Sonnax, 907

F.2d at 1285. The Bankruptcy Code does not define the term “cause,” however, the Second

Circuit has approved of a number of factors that courts should consider when assessing whether

“cause” exists to justify stay relief to allow litigation outside of the bankruptcy court. Id. at

1286. Those factors are:

               (1)    whether relief would result in a partial or complete
                      resolution of the issues;
               (2)    lack of any connection with or interference with the
                      bankruptcy case;
               (3)    whether the other proceeding involves the debtor as a
                      fiduciary;
               (4)    whether a specialized tribunal with the necessary expertise
                      has been established to hear the cause of action;
               (5)    whether the debtor’s insurer has assumed full responsibility
                      for defending it;
               (6)    whether the action primarily involves third parties;
               (7)    whether litigation in another forum would prejudice the
                      interests of other creditors;
               (8)    whether the judgment claim arising from the other action is
                      subject to equitable subordination;
               (9)    whether movant’s success in the other proceeding would
                      result in a judicial lien avoidable by the debtor;
               (10)   the interests of judicial economy and the expeditious and
                      economical resolution of litigation;
               (11)   whether the parties are ready for trial in the other
                      proceeding; and
               (12)   impact of the stay on the parties and the balance of harms.

Id.

         23.   In support of its Lift Stay Motion, CNA relies primarily on three of the Sonnax

factors, specifically the tenth, seventh, and twelfth factors. See Lift Stay Motion at ¶¶ 13-18.
                                                8

                                                                                           3452075.5


      Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                       Description: Main Document , Page 8 of 20
However, properly analyzed in the context of this Chapter 11 Case and in light of the pending

Global Coverage Adversary, none of the three factors relied upon by CNA, nor the remaining

nine factors, on balance, support a finding of “cause” to grant relief from the automatic stay.

       A.      Factor 10 - The interests of judicial economy and the expeditious and
               economical resolution of litigation favor keeping the automatic stay in place
               and litigating any disputes in this Court.

       24.     CNA suggests that judicial economy is favored by litigating its coverage issues in

the NYS Court solely because that court can enter final judgment whereas, because CNA

proposes to limit its action to issues of state law, CNA takes the position that this Court lacks the

authority to enter final judgment. As discussed in more detail below, the Debtor believes that

CNA has grossly oversimplified the analysis of whether or not this Court can enter final

judgment in a dispute over coverage under the Policies. Even if CNA’s position is ultimately

correct, that should hardly be the only factor considered in determining how the Debtor’s

insurance issues can be most effectively litigated. Significantly more important, in the Debtor’s

view, is the efficiency to be gained by litigating the coverage issues of all seven (7) Insurers in a

single unified action that can simultaneously address the many common issues of fact and law

that will be presented in each dispute, as opposed to doing so in more than half a dozen

individual actions in multiple courts. The Global Coverage Adversary provides this Court with a

pending declaratory judgment action that will allow for the resolution of all insurance issues in

an efficient and uniform manner.

       25.     One of the primary benefits of a chapter 11 proceeding is that it provides a single

forum for adjudication and resolution of the numerous issues affecting a debtor’s business and its

ability to reorganize, including, as applicable here, issues with respect to debtor’s rights to

insurance coverage and its duties and obligations under the Policies. As indicated above, the
                                                 9

                                                                                             3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 9 of 20
Debtor is attempting to broker a global resolution with its insurers which will serve as a

significant source of funding for a chapter 11 plan.                    The automatic stay provided by the

Bankruptcy Code is intended to foster just this kind of negotiation between interested parties,

and the Debtor should be allowed a reasonable opportunity to pursue this strategy through

mediation of the claims asserted in the Global Coverage Adversary.1

         26.      Even if it turns out that a global resolution cannot be consensually achieved and

litigation becomes necessary to resolve coverage disputes under the Policies, the Debtor submits

that such litigation can be handled much more efficiently in this Court via the Global Coverage

Adversary than in piecemeal litigation elsewhere. Although each of the Policies is a separate

contract with a different counterparty, upon information and belief most of the Policies were

written on standard forms and therefore contain similar if not identical language. There are

accordingly a number of common issues of law and fact that will be critical to interpreting each

of the Policies and the operative terms utilized therein, as well as adjudicating any defenses or

objections to coverage that may be raised by CNA or any of the other Insurers.2 Also, in some

instances, there may be disputes between and among the various Insurers as to whose coverage is

primary, which can also be most efficiently resolved in a single action in this Court. Litigation


1
  Indeed, in In re Purdue Pharma, L.P. the United States Bankruptcy Court for the Southern District of New York
recently recognized the efficiencies that can be achieved by having all interested parties to come together in a single
forum to address their disputes when Judge Drain entered a series of orders temporarily enjoining certain
governmental entities from continuing to pursue claims against the Debtor and its affiliates in various state court
actions in order to facilitate negotiations regarding a chapter 11 plan of reorganization. S.D.N.Y Case No. 19-
23649, Adv. Pro. 19-08289 [Docket Nos. 82, 89 and 105].
2
  For example, the Debtor anticipates that a critical factor in determining the amount of available coverage under all
of the Policies will be the interpretation and meaning of the term “occurrence” as it pertains to injuries suffered as a
result of abuse. In light of the fact that the Policy language is similar if not identical from one Policy to the next,
that term should be given consistent application across all Policies. Several issues such as the interpretation of
“bodily injury,” the proper calculation of the amount of limits at issue, the legal standard for fact-based defenses
such as “expected or intended” are all common questions that will have to be resolved and are important to the
Debtor and all implicated Insurers.
                                                          10

                                                                                                               3452075.5


    Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                     Description: Main Document , Page 10 of 20
with each of the seven (7) Insurers in individual cases and possibly even spanning across

separate fora would be time consuming, unwieldly, and would potentially risk inconsistent and

even contradictory results from one case to the next. On the contrary, this Court is fully

competent to hear and determine all issues that may arise between the Debtor on the one hand

and one or more Insurers on the other and can efficiently resolve these issues for all of the

Policies in the context of the pending Global Coverage Adversary.

       27.     Not only are certain issues common to one or more Insurers, some are likely to be

contested between the Insurers such that permitting CNA to litigate separately would prejudice

the other Insurers. For example, although the Debtor believes New York law is clear that each

incident of abuse is a separate occurrence, Roman Catholic Diocese of Brooklyn v. Nat’l Union

Fire Ins. Co. of Pittsburgh, Pa., 21 N.Y.3d 139, 150 (2013), the Insurers are likely to disagree

even amongst themselves. Because CNA issued years of primary policies, many with reasonably

low limits of liability, it is likely to seek a ruling that there was a single occurrence and,

therefore, the Debtor can only access its limits once. Other Insurers, however, issued policies

that include a self-insured retention (that functions like a deductible) and are therefore likely to

support an argument for multiple occurrences, thereby requiring the Debtor to satisfy the self-

insured retention for each occurrence separately before reaching insurance proceeds.

Additionally, CNA may seek to dispute which policy period certain claims fall under – a heavily

fact-dependent question that an Insurer in the neighboring policy period is more likely to dispute

than the Debtor is. A single, comprehensive action is thus more efficient and more equitable

than permitting CNA to litigate these issues without permitting the other Insurers to participate.

       28.     Also, as the court overseeing the Debtor’s Chapter 11 Case, this Court will be

more familiar with the Debtor, its business and history, and the facts and circumstances
                                                11

                                                                                            3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 11 of 20
surrounding the Underlying Actions and Claims than any other court or finder of fact.

Accordingly, this Court is in the best position to resolve any coverage disputes in an efficient and

consistent manner.

         29.      CNA suggests in its Lift Stay Motion that litigation of insurance coverage issues

in this Court would be inefficient because CNA claims that such issues are not “core” and that

this Court therefore lacks the authority to enter final judgment. Lift Stay Motion at ¶ 16.

Although the Debtor does not concede this point, and indeed submits that Second Circuit case

law suggests otherwise,3 the Debtor submits that, even if CNA were right, that does not

necessarily mean these issues could be more efficiently resolved in another forum.                              First,

pursuant to 28 U.S.C. § 157(c)(2), the parties can always submit to the jurisdiction of this Court

to enter a final order. Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932 (2015). Second,

pursuant to 28 U.S.C. § 157(c)(1), this Court can submit findings of fact and conclusions of law

to the District Court for de novo review and entry of final judgment. As a third option, if CNA

or any of the other defendants in the Global Coverage Adversary are unwilling to consent to this

Court’s jurisdiction and concerned that it would be inefficient for this Court to issue proposed

findings of fact and conclusions of law for the District Court’s review, they could always seek to

have the standing reference to this Court withdrawn and have the Global Coverage Adversary

heard in the District Court.


3
 See, e.g., United States Lines, Inc. v. American S.S. Owners Mut. Protection & Indemn. Ass’n. (In re United States
Lines), 197 F.3d 631 (2d Cir. 1999) (declaratory action by Trust in its capacity as successor to debtor under
confirmed chapter 11 plan seeking to establish insurer’s coverage obligations was a “core” proceeding where
determination of availability of insurance was necessary to effectuate an equitable distribution of the bankruptcy
estate and potential insurance proceeds represented the only funds available to pay mass tort personal injury claims;
accord Cohen v. National Union Fire Ins. Co. (In re County Seat Stores), 2002 U.S. Dist. LEXIS 1555 (S.D.N.Y.
Jan. 31, 2002) (action to determine coverage under D&O policy was “core” where the bankruptcy court would have
great difficulty administering an orderly and equitable distribution of the estate’s assets without determining whether
coverage was available).
                                                         12

                                                                                                              3452075.5


    Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                     Description: Main Document , Page 12 of 20
       30.     Accordingly, and especially in light of the pending Global Coverage Adversary

which will address all of the issues that CNA seeks to litigate in its proposed declaratory

judgment action in the NYS Court, the Debtor respectfully submits that judicial economy is best

served, and an expeditious resolution of the dispute at issue can be most efficiently achieved, by

maintaining the automatic stay in place and allowing the Global Coverage Adversary to go

forward in this Court.

       B.      Factor 7 – Litigation in another forum would potentially prejudice the
               interests of creditor beneficiaries of the Policies, other Insurers and third
               parties.

       31.     CNA suggests that litigation of its claims in the NYS Court will not prejudice the

interests of creditors who may have an interest in the Policies. That is incorrect.

       32.     For the same reason that all of the Debtor’s insurance issues are more efficiently

resolved in the pending Global Coverage Adversary before this Court, all parties (other than

CNA) with an interest in the Debtor’s coverage disputes will be forced to incur greater costs, and

potentially risk inconsistent or conflicting decisions, if CNA is allowed to litigate its coverage

dispute separately from that of the other Insurers. This is true not only of abuse claimant

creditors who may be the direct beneficiaries of any recovery under the Policies, but also with

respect to other Insurers who will be forced to monitor and/or seek to intervene in any litigation

by CNA to protect against issues of collateral estoppel, and with respect to parishes and other

third parties who may have an interest in the Policies as co-insureds. Requiring each of these

parties to monitor and participate in multiple litigation matters, when they could be more

efficiently and consistently adjudicated in a single action, will clearly require the expenditure of

additional time and funds, to the prejudice of such creditors and other Insurers and third parties.



                                                 13

                                                                                             3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 13 of 20
       33.     Moreover, the Committee, which represents the creditor constituency with the

most direct interest in any recovery under the Policies, has filed its own objection to the Lift Stay

Motion and, upon information and belief, the majority of Insurers other than CNA support the

Debtor’s preferred approach of attempting to resolve all insurance issues consensually and

litigating, if necessary, any disputes as part of the Global Coverage Adversary.

       C.      Factor 12 – The balance of harms favors keeping the automatic stay in place.

       34.     CNA suggests in its Lift Stay Motion that the balance of the harms favors lifting

the stay by attempting to craft a false dichotomy between keeping the stay in place and resolving

issues related to coverage under the CNA Policies. By seeking to maintain the stay, the Debtor

is certainly not “putting off the inevitable” as CNA argues, but is instead seeking to adjudicate

all insurance coverage disputes, including those with respect to CNA’s Policies, in a single

forum in the most efficient manner possible via prosecution of the pending Global Coverage

Adversary, thereby eliminating the need for any party to seek relief in any other court. The

Debtor respectfully submits that mediation of all coverage issues under the auspices of the

Global Coverage Adversary will encourage multilateral negotiations and significantly reduce the

number of open issues for trial, thus resulting in increased efficiencies and a reduced risk of

inconsistent or conflicting decisions. Accordingly, the Debtor respectfully submits that the

balance of harms clearly weighs in favor of maintaining the automatic stay in place.

       35.     Moreover, CNA has not identified any real harm that it would suffer if the

automatic stay remains in place, especially in view of the pending Global Coverage Adversary

before this Court. The CNA Policies at issue relate to coverage for incidents occurring between

1943 and 1977. There should be no dispute at this point in time that whatever CNA’s liability

under the Policies may be, it has been fixed for over four (4) decades. Moreover, CNA will not
                                                 14

                                                                                             3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 14 of 20
be required to make payment with respect to those Policies absent either its agreement to enter

into a voluntary settlement with the Debtor or a decision in the Global Coverage Adversary in

favor of the Debtor. Therefore CNA suffers no harm by the continuation of the automatic stay.

       D.      Factor 2 – The proposed action by CNA is directly connected with the
               Debtor’s Chapter 11 Case and will interfere with the Debtor’s ongoing
               efforts to address its insurance coverage issues.

       36.      CNA admits, as it must, that issues regarding the availability and extent of the

Debtor’s coverage under the Policies are critical to the Debtor’s Chapter 11 Case and

reorganizational efforts. CNA then attempts to downplay this connection by arguing that the

issues it seeks to litigate are “not dependent in anyway [sic] upon any bankruptcy issue.” Lift

Stay Motion at ¶ 21.

       37.     While CNA may be correct that litigation of insurance issues will turn primarily

on questions of state law, it does not follow that such litigation, even if limited to issues of state

law, will not interfere with the Debtor’s Chapter 11 Case.           As discussed throughout this

Objection, the Debtor is attempting to resolve issues common to all of its seven (7) Insurers. The

Debtor had hoped that those coverage issues could be addressed without resort to litigation.

Unfortunately, CNA’s decision to immediately seek stay relief rather than engaging with the

Debtor would seem to indicate that CNA is not interested in reaching a consensual resolution of

these issues with respect to its Policies.        If CNA is allowed to pursue this litigation

independently, while the Debtor continues to engage in negotiations with its other Insurers, any

coverage determinations made by the NYS Court may adversely impact the course of those

negotiations. Instead, the Debtor respectfully submits that the best approach to resolving its

insurance issues with the least disruption to this Chapter 11 Case would be to keep the automatic

stay in place while the Debtor continues to negotiate with CNA and the other Insurers with the
                                                 15

                                                                                              3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 15 of 20
assistance of a court-appointed mediator. To the extent those negotiations reach an impasse, any

outstanding issues can be addressed as part of the pending Global Coverage Adversary.

       E.      Factor 1 – A complete resolution of the issues is best achieved by maintaining
               the automatic stay in place.

       38.     Either this Court or the NYS Court could capably resolve any coverage disputes

between CNA and the Debtor.         However, only this Court, through the Global Coverage

Adversary, can at the same time address very similar issues that will likely arise with respect to

the Policies issued by each of the Debtor’s six (6) other Insurers. Accordingly, a complete

resolution of all insurance coverage issues is best achieved by maintaining the automatic stay in

place and resolving any issues which cannot be consensually resolved in the Global Coverage

Adversary.

       F.      Factor 4 – There is no specialized tribunal established to hear insurance
               coverage claims and this Court is fully capable of evaluating the relevant
               legal and factual issues

       39.     CNA concedes that “there is no specialized tribunal established to hear state law

insurance coverage disputes” while postulating that “[a] non-bankruptcy court is likely to be able

to consider such a dispute skillfully and efficiently.” Lift Stay Motion at ¶ 22. While this is

perhaps true, the availability of another forum that might be able to competently resolve an issue

does not establish cause to lift the automatic stay. CNA does not assert that the NYS Court is in

any way more capable than this Court would be in ruling on insurance coverage claims, and in

the absence of any specialized tribunal, “Bankruptcy courts are often called upon to apply state

laws in resolving claims against the estate.” Grayson v. Worldcom, Inc. (In re Worldcom, Inc.),

2006 U.S. Dist. LEXIS 55284 (S.D.N.Y. August 4, 2006) (affirming bankruptcy court’s denial of




                                               16

                                                                                           3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 16 of 20
motion for relief from the automatic stay where no specialized tribunal was established or

necessary to adjudicate movant’s state-law claims).

        40.     Moreover, although CNA suggests that the “commercial division” of the NYS

Court possesses the requisite sophistication to adjudicate the coverage issues it intends to raise,

upon a review of the New York Uniform Civil Rules for the Supreme Court it is not clear that

any insurance dispute between the Debtor and CNA would be assigned to the commercial

division. See 22 N.Y. C.R.R. 202.70(c) (“The following will not be heard in the Commercial

Division . . . (2) cases seeking a declaratory judgment as to insurance coverage for personal

injury . . .). Accordingly, there is good reason to believe that this Court is better equipped than a

NYS Court of general jurisdiction to evaluate the complicated legal and factual issues which will

arise in the context of any litigation over the Debtor’s insurance coverage. Additionally, keeping

any litigation in federal court will allow this Court to monitor its progress and ensure that it does

not become unnecessarily protracted or delayed and thereby adversely affect the Debtor’s ability

to timely reorganize its affairs.

        G.      Factor 6 – The action proposed by CNA is one directly against the Debtor,
                but could have collateral implications for third parties

        41.     As CNA admits, the fact that it is seeking to assert claims directly against the

Debtor, as opposed to seeking relief primarily from third parties, weighs against lifting the

automatic stay. Lift Stay Motion at ¶ 23. Moreover, as described above, an action by CNA

solely against the Debtor, if it were allowed to proceed as requested by CNA in the NYS Court,

could have collateral implications for third parties who would not necessarily have an

opportunity to participate in CNA’s action. Accordingly, the Debtor respectfully submits that

this factor weighs against stay relief.

                                                 17

                                                                                             3452075.5


   Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                    Description: Main Document , Page 17 of 20
       H.      Factor 11 – Trial readiness concerns do not weigh in favor of granting relief
               from the automatic stay.

       42.     The only pending action at this time is the Global Coverage Adversary, through

which the Debtor intends to address the very same issues that CNA seeks to litigate in the NYS

Court. Accordingly, this is not a situation where the Debtor is seeking to delay resolution of an

issue, or where the imposition of the automatic stay will cause logistical or other hardships for

any party with respect to trial preparation and readiness, and this factor does not support a

finding of cause to lift the automatic stay.

       I.      Factors 3, 5, 8 and 9 – The remaining Sonnax factors are inapplicable and do
               not support a finding of cause to lift the automatic stay.

       43.     The remaining Sonnax factors can be characterized as “one-way” factors in the

sense that they relate to various factual scenarios which, if present, could influence a court

toward or against a finding of cause to lift the automatic stay but which do not by their mere

absence suggest the opposite result. Because the factual scenarios contemplated by those factors

are not present here, these remaining factors are inapplicable to the Court’s determination as to

whether cause exists to lift the automatic stay.

III.   The pending Global Coverage Adversary obviates any need for stay relief.

       44.     In addition to the fact that an analysis of the Sonnax factors makes it clear that

“cause” does not exist to justify granting CNA relief from the automatic stay, such relief is also

wholly unnecessary because the issues CNA seeks to address in its proposed declaratory action

in the NYS Court are duplicative of, and will necessarily be addressed and adjudicated in

connection with, the Global Coverage Adversary recently filed by the Debtor.

       45.     Where, as here, a motion seeks relief from the automatic stay in order to pursue

litigation concerning issues which are already pending, and can be capably litigated, in the
                                                   18

                                                                                           3452075.5


   Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                    Description: Main Document , Page 18 of 20
bankruptcy court or another forum, courts have denied stay relief. See, e.g., In re Lehman

Brothers Holdings Inc., 435 B.R. 122, 137-39 (S.D.N.Y. 2010) (affirming bankruptcy court’s

denial of stay relief when issue to be litigated was already on appeal to the Ninth Circuit); In re

Enron Corp., 306 B.R. 465, 476-77 (Bankr. S.D.N.Y. 2004) (finding no “cause” to justify lifting

the automatic stay where “[t]he issues to be determined . . . appear to be similar to issues already

raised in connection with these bankruptcy cases.”). Indeed, on facts very similar to those

presently before the Court, the Enron court determined that stay relief was not appropriate where

the party seeking relief from the automatic stay sought to resort to a state court forum to litigate

issues as to the validity certain contractual agreements that were substantially similar to the

“issues that [the debtor] is seeking to resolve with all of its various counterparties” and where the

debtors’ interest in the outcome of litigation already pending in the form of an adversary

proceeding in the bankruptcy court “represents one of the largest assets of the debtors’ estates.”).

Id.

         46.   Moreover, the first-filed doctrine recognized by the Second Circuit favors a denial

of the Lift Stay Motion and the resolution of all insurance coverage issues in this Court pursuant

to the Global Coverage Adversary. “‘[W]here there are two competing lawsuits, the first suit

should have priority, absent the showing of balance of convenience . . . or . . . special

circumstances . . . giving priority to the second.’” Adam v. Jacobs, 950 F. 2d 89, 92 (2d Cir.

1991) (quoting First City Nat’l Bank and Trust Co. v. Simmons, 878 F.2d 76, 80 (2d Cir. 1989)).

There is no reason of convenience or other special circumstances which would suggest that the

NYS Court is a more appropriate forum for litigation over the CNA Policies than the pending

Global Coverage Adversary in this Court. Accordingly, the Global Coverage Adversary, as the

first-filed action, should be given priority and the Lift Stay Motion should be denied.
                                                 19

                                                                                             3452075.5


      Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                       Description: Main Document , Page 19 of 20
       WHEREFORE, in light of the foregoing, the Debtor respectfully submits that there is no

cause to lift the automatic stay and that such relief is unnecessary and would interfere with,

rather than promote, the efficient resolution of the Debtor’s Chapter 11 Case. Accordingly, the

Debtor respectfully requests that the Court enter an order denying the Lift Stay Motion and

providing such further relief as the Court may deem just and proper.

Dated: November 14, 2019                            BOND, SCHOENECK & KING, PLLC


                                                    By:     /s/ Stephen A. Donato
                                                    Stephen A. Donato
                                                    Charles J. Sullivan
                                                    Grayson T. Walter
                                                    One Lincoln Center
                                                    Syracuse, NY 13202-1355
                                                    Telephone: (315) 218-8000
                                                    sdonato@bsk.com
                                                    csullivan@bsk.com
                                                    gwalter@bsk.com

                                                    Ingrid C. Palermo
                                                    350 Linden Oaks, Third Floor
                                                    Rochester, New York 14625-2825
                                                    Telephone: (585) 362-4700
                                                    ipalermo@bsk.com

                                                    Proposed Attorneys for the Diocese of
                                                    Rochester




                                               20

                                                                                        3452075.5


  Case 2-19-20905-PRW, Doc 218, Filed 11/14/19, Entered 11/14/19 15:29:56,
                   Description: Main Document , Page 20 of 20
